Action by appellee against appellant on account for goods, etc., sold and delivered by appellee at appellant's request. The appellant denied liability on the ground that none of the commodity, gasoline, was bought by appellant or sold on the written order of appellant; that being the appellant's limiting instruction to appellee in respect of sales on defendant's account. On the other hand, appellee's evidence went to show that appellant gave appellee instruction and authority to sell to one King and, of course, to appellant direct; and that the bill was made up of sales and deliveries so made. The court, trying the case without jury and favored with the opportunity to hear and observe the witnesses, resolved the contested issues for plaintiff, appellee. A review of the whole evidence does not convince this court that error affected this conclusion of the trial court. It cannot be affirmed that the finding was plainly contrary to the great weight of the evidence. Hackett v. Cash, 196 Ala. 403, 72 So. 52; Finney v. Studebaker Corp., 196 Ala. 422, 72 So. 54, among others.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.